Citation Nr: 1338950	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  12-08 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, panic disorder, and agoraphobia.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Virtual VA paperless claims processing system includes documents which are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents. 

In an August 2005 decision, the Huntington, West Virginia RO denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  The rating decision did not specifically address any psychiatric disability other than PTSD.  Thus, as explained below, new and material evidence is required to reopen the claim before the Board may consider the claim for PTSD on the merits.  

However, as for an acquired psychiatric disorder other than PTSD, new and material evidence is not necessary to reopen the claim as the diagnoses were not of record at the time of the last final rating decision in August 2005 nor were these additional disabilities addressed in the prior decision.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  The Court of Appeals for Veteran Claims has held in the context of a claim for service connection for a psychiatric disorder, that a claim for service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue is characterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, panic disorder, and agoraphobia.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, anxiety, panic disorder, and agoraphobia, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1. An August 2005 rating decision by the Huntington, West Virginia RO denied entitlement to service connection for PTSD based on the determinations that the Veteran did not have a confirmed diagnosis of PTSD, and the service department was not able to corroborate a stressor.

2. The Veteran did not submit a notice of disagreement with the August 2005 rating decision.  No new and material evidence was received by VA within one year of the issuance of the August 2005 rating decision. 


CONCLUSIONS OF LAW

1. The August 2005 rating decision, which denied the claim of service connection for PTSD, became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2013).

2. The additional evidence received since the August 2005 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Given the favorable disposition below reopening the claim, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the final rating decision in August 2005, whereby the RO denied service connection for PTSD, the following evidence was of record.  The Veteran filed a claim in January 2005 of service connection for PTSD, in which he stated his PTSD began in November 1998, and he was being treated by Dr. J.N.  The Veteran reported he had served in Vietnam from January 1970 to January 1971.  The Veteran's service treatment records did not show any complaints of, treatment for, or diagnosis of any psychiatric condition.  The Veteran's DD 214 and service personnel records did not confirm a stressor during the Veteran's service, or indicate the Veteran had any involvement in combat.  The Veteran's treatment records from the Huntington VAMC, dated from December 2004 to March 2005, included the Veteran's reports that he was being treated for anxiety, depression, and PTSD, a positive PTSD screening test, and a referral to the VA mental health clinic.  The RO provided VCAA notice by letter dated in March 2005, in which the RO requested the Veteran complete and return an Authorization and Consent to Release Information form for each of his private health care providers.  In June 2005, the RO sent another letter to the Veteran requesting he provide reports of any private physicians who had treated him for the claimed PTSD.  The Veteran did not respond to either letter. 

The RO issued a rating decision in August 2005 denying service connection for PTSD.  In particular, the RO determined that a confirmed diagnosis of PTSD and a confirmed in-service stressor were not shown by the evidence of record.  The Veteran was notified of the August 2005 rating decision and of his appellate rights.  The Veteran did not submit a notice of disagreement with the August 2005 rating decision within a year of its issuance, and no additional evidence was received before the appeal period expired.  As such, the August 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in August 2005 includes statements by Dr. J.C., dated November 2009 and July 2010, statements by psychologist M.A., dated January 2010 and July 2012, the psychological report of Dr. E.J., dated June 2011, and the December 2010 VA PTSD examination report, which are new and material evidence because they were not of record at the time of the last final rating decision in August 2005, and include diagnoses of PTSD.  Further, the Veteran's August 2010 claim to reopen and supporting statement, July 2011 notice of disagreement, and August 2011 statement are also new and material evidence because they were not of record at the time of the last final rating decision in August 2005, and provide details not previously of record regarding the Veteran's claimed in-service stressors.  

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for PTSD as it raises a reasonable possibility that there is a diagnoses of PTSD, and that the Veteran suffered an in-service stressor.    As noted previously, the "credibility" of this newly presented evidence is to be presumed for the purposes of determining whether sufficient evidence has been submitted to reopen the claim.

However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

In December 2010 the Veteran was afforded a VA examination.  The examiner diagnosed major depression recurrent moderate with possible psychosis, and PTSD from civilian-based stressors.  The examiner opined that the Veteran's PTSD and depression were far less likely than not caused by or a result of his military service, but rather were most likely the result of his pre- and post-military stressors.  In his July 2011 notice of disagreement, the Veteran noted the December 2010 VA examiner's opinion was based upon incorrect facts.  

The Veteran was afforded a second VA examination in January 2012.  The January 2012 VA examiner stated that the results of the Veteran's psychological testing indicated extreme over-reporting of symptoms and functional impairment, and therefore the examiner could not confirm any psychiatric diagnosis.  The examiner also stated that even if the Veteran's self-report "was assessed to be valid, he does not report symptoms consistent with PTSD."  

The Board finds the January 2012 VA examiner's opinion inadequate as she did not discuss any of the psychiatric diagnoses or findings by the Veteran's private treating providers and the December 2010 examiner.  On remand, the RO or AMC should obtain a new VA examination with an examiner other than those who performed the VA examinations in December 2010 and January 2012, and obtain an opinion addressing any diagnosis of a current acquired psychiatric disorder(s), and whether there is a link between any current diagnosis and the Veteran's in-service stressor(s).

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist, other than the ones who performed the Veteran's December 2010 and January 2012 VA examinations, to determine the nature and etiology of his claimed acquired psychiatric disorders, to include PTSD, depression, anxiety, panic disorder, and agoraphobia.  The claims file, including a copy of this remand, and a summary of any verified in-service stressors, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail, to include an assessment of the impact the Veteran's diagnosed mental disorder or disorders have on his occupational functioning, if any.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a)  Please identify with specificity any acquired psychiatric disorder that is currently manifested or that has been manifested at anytime since August 2010.  

b)  If a diagnosis of PTSD is warranted, please identify the particular stressor(s) upon which the diagnosis is predicated.    

c)  If a diagnosis of PTSD is warranted, is it at least as likely as not (i.e. probability of 50 percent or greater) is such diagnosis related to a fear of hostile military or terrorist activity?  The examiner is to note the Veteran's reported stressors of constant fear that he could be killed at any moment, and of frequent mortar/rocket attacks at the base in Vietnam at which he was stationed.  See the statement by the Veteran's representative dated August 2010, and the Veteran's August 2011 statement.  

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.'

c)  For each acquired psychiatric disorder other than PTSD that is currently show or that has been manifested at anytime since August 2010, is it at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.  

If the examiner does not find a current diagnosis of an acquired psychiatric disability, he/she should address and reconcile his/her opinion with the findings and opinions of the Veteran's private treating providers and the December 2010 VA examiner. 

The complete rationale for all opinions should be set forth, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


